Citation Nr: 0407912	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis B.

2.  Entitlement to an extension of a temporary total rating 
(TTR) beyond April 30, 2001, pursuant to the provisions of 
38 C.F.R. § 4.30 (2003) for convalescence following low back 
surgery. 

3.  Entitlement to service connection for double vision, to 
include as secondary to service-connected residuals of a 
skull fracture with concussion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburg, Pennsylvania.  The RO granted a TTR from 
February 28, 2001, to April 30, 2001 based on surgical 
treatment necessitating convalescence.  The RO also denied a 
claim of entitlement to service connection for double vision 
including as secondary to service-connected residuals of 
skull fracture with concussion.  The RO also found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hepatitis B.  
Prior to being certified for appeal to the Board, the 
veteran's claims file was transferred to the Cleveland RO.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that the claim 
of entitlement to service connection for double vision 
including as secondary to service-connected residuals of 
skull fracture with concussion must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The Board denied entitlement to service connection for 
hepatitis B, when it issued an unappealed decision in January 
1988.  

3.  Evidence submitted since the Board's final January 1988 
decision does not bear directly or substantially upon the 
issue at hand, is essentially duplicative or cumulative; and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The evidence does not establish that the February 2001 
low back surgery resulted in severe postoperative residuals, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, the 
necessity for house confinement, the necessity for continued 
use of a wheelchair or crutches, or that the low back was 
immobilized by cast.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1988 
determination wherein the Board denied entitlement to service 
connection for hepatitis B, is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.160(d), 20.1100, 20.1105 (2003).

2. The criteria for extension of a temporary total 
convalescence rating beyond April 30, 2001, pursuant to the 
provisions of 38 C.F.R. § 4.30 for low back surgery have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Factual Background

In July 1986, the veteran filed a claim of entitlement to 
service connection for hepatitis B, which he indicated, 
occurred following a blood transfusion conducted at the 
Durham, North Carolina VA Medical Center (VAMC) in 1976.  In 
a July1986 rating decision, the RO denied service connection 
for hepatitis B.  The veteran appealed the decision to the 
Board.  In a January 1988 decision, the Board affirmed the 
RO's denial of entitlement to service connection for 
hepatitis B.  The Board denied the veteran's claim on the 
basis that there was no evidence of a blood transfusion in 
either 1970 or 1976.  The Board further indicated that the 
first post-service diagnosis of hepatitis B was in 1984, some 
12 years after the veteran's discharge from service.  The 
Board concluded there was no evidence linking a diagnosis of 
hepatitis B to the veteran's period of active duty service.

The evidence, which was of record at the time of the January 
1988 decision wherein the Board denied entitlement to service 
connection for hepatitis, is reported in pertinent part 
below.

Service medical records revealed the veteran was involved in 
a motor vehicle accident in 1970.  While he sustained 
numerous injuries and underwent surgery, there was no 
evidence of his having received a blood transfusion.

A January 1973 VA examination and a March 1975 VA orthopedic 
examination were negative for any diagnoses of hepatitis B.  
Private medical records from Roanoke-Chowan Hospital and Dr. 
APF (initials) were also devoid of any diagnosis of hepatitis 
B.  VA report of examination dated in November 1977 and VA 
outpatient treatment records dated in 1979 were also negative 
for complaints or diagnoses of hepatitis B.




VA Hospitalization Summary dated in June 1976 show the 
veteran underwent a percutaneous removal of a right heart 
catheter.  There was no mention of his receiving a blood 
transfusion during the aforementioned operation.

An August 1984 VA hospitalization summary indicates the 
veteran was told that he had hepatitis B after trying to 
donate blood to the Red Cross.  He was found to be positive 
for the hepatitis B surface antigen only.

An October 1984 VA examination report is silent regarding the 
veteran's hepatitis B, as were VA outpatient treatment 
records dated between 1986 and 1987.

A November 1986 VA Orthopedic examination report is devoid of 
mention regarding the veteran's hepatitis B.

In November 1986, the veteran presented testimony before the 
Board.  He testified that he had contracted hepatitis B 
either during his 1970 in-service surgery or his 1976 surgery 
conducted at the Durham VAMC.

Evidence associated with the claims file since the January 
1988 Board decision is reported in pertinent part below.  

VA outpatient and inpatient treatment records dated between 
1986 and 2002 note the presence of chronic hepatitis B.  
There were no opinions as to etiology.

In June 2001 the veteran was afforded a VA spine examination.  
There were no findings with regard to hepatitis B.  

In June 2002, the veteran presented testimony at the local 
RO.  He testified that he had a blood transfusion in 
conjunction with his 1976 surgery.  He stated that the Red 
Cross had told him that he had hepatitis B in 1984, when he 
attempted to donate blood.


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
See also 38 U.S.C.A. § 7111(a)(a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  However, 
if new and material evidence is presented or secured with 
regard to a claim that was disallowed, the Board must reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)). 
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

Preliminary Matter: Duties to Notify & to Assist

As noted previously, the President signed into law the VCAA, 
which redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
VAOPGCPREC 7-03.

Pertinent to the issue currently on appeal, however, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

However, the regulations governing reopening of previously 
and finally denied claims were revised effective the date of 
publication on August 29, 2001.  These regulations redefine 
new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
As noted previously, the instant claim to reopen was filed 
prior to August 29, 2001, and thus, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

The Board observes, however, that CAVC has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio, supra.  
The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.  

In this regard, the RO sent a VCAA letter in July 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
obtain.  The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was asked to identify all VA and private health 
care providers who had records pertinent to his claim and to 
complete releases for each such provider.  

While the Board notes that the VCAA letter did not 
specifically notify the veteran of the criteria to establish 
service connection on a new and material basis, the November 
2001 statement of the case (SOC) informed the veteran of the 
provisions of 38 C.F.R. § 3.156 and adjudicated his claim on 
a new and material basis.  The regulations were again 
provided in the December 2002 supplemental statement of the 
case (SSOC).  The December 2002 SSOC also readjudicated the 
veteran's claim on a new and material basis.

The Board finds that the veteran was informed of the 
enactment of the VCAA, the evidence needed to reopen a claim, 
and the evidence needed to support the underlying service 
connection claim.  
It is thus clear from the record that the veteran has been 
provided notice as well as an opportunity to present evidence 
and argument in support of his claim. 

With respect to VA's duty to assist, as indicated above, the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran has pointed to none.  In 
short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.  


New and Material Evidence

After reviewing the evidence of record, the Board determines 
that new and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
hepatitis B.   

As stated in the factual background section above, the Board 
in their January 1988 decision discussed the lack of evidence 
showing a blood transfusion in either 1970 or 1976 and a 
nexus opinion relating any current diagnosis of hepatitis B 
to the veteran's period of active duty service.  The "new" 
evidence of record while noting the continued presence of 
hepatitis B, does not establish that the veteran had a blood 
transfusion in either 1970 or 1976.  Further, the new 
evidence does not establish that his current disability is 
related to service.

While the "new" evidence was not previously of record, it 
is considered cumulative or redundant of evidence in the file 
at the time of the January 1988 final Board decision.  
Therefore, the new evidence of record is not material or so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for hepatitis B is not reopened and to this 
extent, the appeal is denied.

II.  Temporary Total Rating

Criteria

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more. See 
38 C.F.R. § 4.30(a).

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2) or 
(3) of this section; (2) extensions of 1or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon the approval of 
the Adjudication Officer. See 38 C.F.R. § 4.30(b)


Factual Background

The veteran is service-connected for a fracture of the lumbar 
vertebra.  On February 28, 2001, he was admitted to the 
hospital.  He underwent a L4-L5 laminectomy, foraminotomy, 
and decompression.  The surgeon noted that he tolerated the 
procedure well.  He veteran was discharged on March 5, 2001.  
The nurses noted that he was ambulating at a steady gait.  
His pain medications were effective.  

In an April 2001 report, it was noted that the veteran was 
five weeks post surgery.  At the time, he had some 
superficial wound problems.  In May 2001, he was nine weeks 
status post lumbar laminectomy.  The examiner noted that he 
had some initial problems with his wound, but that they had 
healed and resolved without problems.  He complained of some 
radicular pain in his right leg at night.  He did indicate 
that it was much less than prior to the surgery.  His 
neurological examination was normal.

The veteran was afforded a VA examination in June 2001.  He 
informed the examiner that the surgery made him better and 
that he was now able to walk about a mile.  The examiner 
noted that his symptoms after surgery were only mild to 
moderate at worst.  The examiner concluded that he was doing 
well.

VA outpatient treatment records dated in August 2001 indicate 
that the veteran was six months status post surgery and that 
he was glad that he had had the surgery.  He had no pain or 
problems upon examination.  He informed the examiner that he 
was able to do things that he had not been able to do since 
1970.  Physical examination found the incision to be well 
healed.  His neurological examination was completely normal 
with 5/5 strength, normal sensation, and normal deep tendon 
reflexes.  He had negative straight leg raising on the right.  
The examiner concluded that he was without any of his 
previous symptoms.  He was discharged to his primary care 
physician and told to return if any future problem should 
arise.

Finally, in January 2002 the veteran testified before the 
local RO that he was not completely healed by May 2001.  He 
stated that he still had residual pain in his hips.


Analysis

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an extension of temporary total evaluation beyond 
April 30, 2001, following the lumbar laminectomy conducted in 
February 2001.  

Initially, the Board notes that the veteran was awarded a TTR 
for the months of March and April 2001.  There is no evidence 
that the laminectomy resulted in severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) beyond May 1, 2001. See 38 C.F.R. § 
4.30(a).  While the veteran had some initial superficial 
problems with his wound, it was noted that in May 2001, nine 
weeks status post-lumbar laminectomy, they had healed and 
resolved without problems.  There was no evidence that the 
veteran had immobilization by cast, without surgery, of one 
major joint or more. Id.

There is no evidence of record to justify an extension beyond 
April 30, 2001. See 38 C.F.R. § 4.30(b).  As delineated 
above, upon VA examination in June 2001, the veteran informed 
the examiner that the surgery made him better and that he was 
able to walk about a mile.  Further, in August 2001, six 
months status post surgery, he had no pain or problems and he 
was able to do things that he had not been able to do since 
1970.  Moreover, the physical examination found the incision 
to be well healed and his neurological examination was 
completely normal.  It was determined that he was without any 
of his previous symptoms.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hepatitis B, the appeal is denied.

Entitlement to extension of a TTR beyond April 30, 2001, 
pursuant to the provisions of 38 C.F.R. § 4.30 for 
convalescence following low back surgery is denied.


REMAND

This claim must be afforded expeditious treatment by Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In the instant 
case, the veteran testified before the local RO in June 2002.  
During the hearing, the veteran indicated that he sought 
treatment from a private physician for complaints of double 
vision.  He informed the hearing officer that he had been 
prescribed glasses for double vision and told by the 
physician that his brain concussion could have caused double 
vision.

It does not appear from the record that the RO has attempted 
to obtain the aforementioned private treatment records in 
support of the veteran's claim.  In order to comply with the 
duty to assist, VA must make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from a private medical care 
provider. 38 C.F.R. § 3.159(c)(1).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103).  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for double vision since 
service.  All responses to the request 
for records, to include negative 
responses, should be associated with the 
veteran's claims folder.

In this regard, VBA AMC should contact 
the veteran and request that he provide 
enough information to identify and locate 
the existing records of the optometrist 
who treated him for double vision, to 
include the name, address, and the 
approximate time frame covered by the 
records. 38 C.F.R. § 3.159(c)(1)(i).  

He should be requested to complete and 
return the appropriate release forms so 
that VBA AMC can obtain any identified 
evidence.  Attempts to obtain the 
identified treatment records should 
include a follow-up request if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  


4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special ophthalmological and neurological 
examinations for the purpose of 
ascertaining whether double vision is 
secondary to a skull fracture with 
concussion sustained in service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(a) Does the veteran have double vision, 
and if so, is it at least as likely as 
not that such is related to service on 
any basis including a skull fracture with 
concussion, or, if preexisting service, 
was aggravated thereby?


(b). If no such relationship is 
determined to exist, the examiners must 
provide opinion as to whether the 
service-connected residuals of a skull 
fracture with concussion aggravate any 
double vision determined present.

(c) If such aggravation is determined 
present, the examiners must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of double vision;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
residuals of a skull fracture with 
concussion based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of double vision are proximately due to 
the service-connected residuals of a 
fracture of the skull with concussion.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  



The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for double vision, to 
include as secondary to service connected 
residuals of a skull fracture with 
concussion, and in so doing document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim for service connection for 
double vision, and may result in its denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



